Appellate Case: 21-1277     Document: 010110665252       Date Filed: 03/31/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                           March 31, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  CEDRIC GREENE,

        Plaintiff - Appellant,

  v.                                                          No. 21-1277
                                                     (D.C. No. 1:21-CV-02042-LTB)
  COMMISSIONER, SSA,                                            (D. Colo.)

        Defendant - Appellee.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before MORITZ, KELLY, and CARSON, Circuit Judges.
                   _________________________________

       Cedric Greene is a California resident who is subject to filing restrictions in

 this and numerous other courts due to his abusive litigation history. In this appeal, he

 challenges the dismissal of his pro se action for failure to comply with the district

 court’s filing restrictions. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm

 the district court’s judgment and deny Greene’s request to proceed on appeal without

 prepayment of fees and costs.



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1277     Document: 010110665252         Date Filed: 03/31/2022      Page: 2



                                              I

        This court had previously imposed filing restrictions on Greene, and,

 recounting his abusive litigation history, we recently expanded those restrictions to

 enjoin him from filing further pro se civil appeals in this court without obtaining

 leave to do so. See Greene v. First to Serve, Inc., No. 21-1246; Greene v. 7-Eleven,

 No. 21-1278, 2022 WL 386233, at *2-4 (10th Cir. Feb. 9, 2022). To the extent

 Greene asks us to lift our filing restrictions, see Aplt. Br. at 2, his request is denied.

 We consider this appeal, however, because our expanded filing restrictions apply

 prospectively.

        The district court imposed its filing restrictions on Greene because he had filed

 some nine other actions, many of which were dismissed for improper venue, lack of

 jurisdiction, or both. See Order Dismissing Action & Imposing Filing Restrictions at

 5-6, Greene v. Off. of Comptroller, No. 19-CV-821 (D. Colo. June 13, 2019), ECF

 No. 10. Greene appealed that decision, but he did not challenge the district court’s

 filing restrictions, and we affirmed. See Greene v. Off. of Comptroller, 776 F. App’x

 983, 984 (10th Cir. 2019).

        Without complying with the district court’s filing restrictions, Greene initiated

 the action underlying this appeal by filing a pro se pleading in the district court

 seeking review of a social security benefits decision.1 Although he acknowledged he


        1
         Greene has twice previously appealed adverse decisions involving the same
 subject matter, both resulting in dismissals for lack of prosecution. See Greene v.
 Comm’r, No. 19-1467 (10th Cir. Nov. 19, 2020); Greene v. Comm’r, No. 19-1189
 (10th Cir. Nov. 5, 2019).
                                              2
Appellate Case: 21-1277     Document: 010110665252        Date Filed: 03/31/2022     Page: 3



 is not a resident of Colorado, Greene suggested the district court should have waived

 its venue requirements. He also asked to be “exonerated” from the district court’s

 filing restrictions. R. at 3. The district court dismissed the case for failure to comply

 with its filing restrictions, which the court declined to lift, and Greene appealed.

                                             II

       The district court did not abuse its discretion by dismissing Greene’s case. See

 Gripe v. City of Enid, 312 F.3d 1184, 1188 (10th Cir. 2002) (reviewing sanction of

 dismissal for failure to follow court order and rules for abuse of discretion). The

 district court’s filing restrictions provided that if Greene wished to proceed pro se, he

 was required to file a proposed pleading and seek leave to proceed pro se; he was

 also required to provide the district court clerk with: A) a list of all his pending and

 previous lawsuits filed in the District of Colorado and the status of all such lawsuits;

 B) a statement of the issues and whether they had been previously raised; and C) a

 notarized affidavit certifying that his arguments were not frivolous or made in bad

 faith, that they were warranted by the law or a good-faith argument for alteration of

 the law, that venue was proper, that the action was not brought for any improper

 purpose, and that he would comply with all applicable court rules. See Order

 Dismissing Action & Imposing Filing Restrictions at 6-7, Off. of Comptroller,

 No. 19-CV-821. Greene did not comply with these requirements.

       Greene asks that we “exonerate” him from the district court’s filing

 restrictions, Aplt. Br. at 4, but if he wished to challenge those restrictions, he was

 obligated to challenge them on appeal from the order that imposed them, see Werner

                                             3
Appellate Case: 21-1277     Document: 010110665252         Date Filed: 03/31/2022     Page: 4



 v. Utah, 32 F.3d 1446, 1448 (10th Cir. 1994) (per curiam) (“[I]f petitioner disagrees

 with the district court’s filing restrictions, his avenue for review is an appeal from the

 order establishing the restrictions.”). He did not. See Off. of Comptroller,

 776 F. App’x at 984. And he may not collaterally challenge them now in this appeal.

 See Stine v. Fed. Bureau of Prisons, 506 F. App’x 846, 848 (10th Cir. 2013) (“[T]o

 the extent Plaintiff is challenging the terms or scope of the filing restrictions, he

 cannot collaterally attack those restrictions in this proceeding . . . .”). We thus affirm

 the district court’s dismissal for failure to comply with its filing restrictions.

                                             III

        The district court’s judgment is affirmed. Greene’s request that we lift our

 filing restrictions is denied. Because Greene fails to raise a non-frivolous argument,

 his motion to proceed on appeal without prepayment of costs and fees is denied as

 well. See Lister v. Dep’t of Treasury, 408 F.3d 1309, 1312 (10th Cir. 2005).


                                                         Entered for the Court


                                                         Paul J. Kelly, Jr.
                                                         Circuit Judge




                                              4